Filing PES S445 SUP EEA Ve /08 P50 91°05 17-15 PNET On FLSD Docket 08/26/2021 Page 1 of 24

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

Case No.
SHANNA BYNES,
Plaintiff,
V.
TATE & KIRLIN ASSOCIATES, INC.,
Defendant.
if

 

PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

Plaintiff Shanna Bynes, by and through undersigned counsel, and pursuant to Florida Rules
of Civil Procedure 1.350, and requests Defendant Tate & Kirlin Associates, Inc., to produce for
inspection and copying within thirty (30) days from service the following documents by e-mail to
tom@jibraellaw.com, or in the event delivery of Defendant's responses and the requested
documents cannot be provided via e-mail, the same may be delivered to The Law Offices of Jibrael
S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

I. DEFINITIONS
(1) “Action” shall mean the above captioned matter.
(2) “Any,” “All,” and “each” shall be construed as any, all and each.

(3) | “And” shall mean and/or.

(4) “Concem,” “concerning,” “refer,” “referring,” “relate, relating,’ “regard,” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon, or impact the subject matter of the request;

7 oc 7 oc ed ec

(5) “Complaint” means the operative Complaint filed in the above captioned action.
(6) “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

(7) | “Communication” or “sent” includes every manner or means of disclosure, transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange

 

PAGE| 1 of 5
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.JibraelLaw.com

 
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 2 of 24

of information, whether orally or by document or whether face-to-face, by telephone, mail,
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

(8) “Defendant,” “you,” and “your” shall mean Tate & Kirlin Associates, Inc., any of its
directors, officers, sales, agents, managers, supervisors, general agents, agents (including
attorneys, accountants, consultants, investment advisors or bankers), employees,
representatives and any other persons purporting to act on their behalf. These defined terms
include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
related entities or any other entity acting or purporting to act on its behalf, including those
who sought to communicate with Plaintiff during the relevant time-period whether by
letter, e-mail, text message, or any other medium, regardless of whether successful or
unsuccessful.

(9) “Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

(10) “Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed, typed,
recorded, electronically or digitally stored, or graphic matter, however produced or
reproduced, in the actual or constructive possession, custody, or control of plaintiff
including, without limitation, all writings, drawings, graphs, charts, photographs,
photographic records, sound reproduction tapes, data compilations (whether tangible or
intangible from which information can be obtained, discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda,
data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

(12) “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seq.

(13) “Including” means: (a) including, but not limited to, or (b) including, without limitation.
Any examples which follow these phrases are set forth to clarify the request, definition or
instruction, not limited to the request, definition or instruction.

(14) “Identify” with respect to natural person, means to give, to the extent known, the person’ s

full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment. Once a person has been

 

PAGE | 2 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.JibraelLaw.com

 
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 3 of 24

identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

(15) “Or” shall mean and/or.

(16) “Payment” shall include all available methods of funds tender, including but not limited
to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

(17) “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
partnerships, corporations, trust, groups, associations, organizations, governmental
agencies and all other entities.

(18) “Plaintiff’ or “Plaintiff s” shall mean Shanna Bynes.

(19) “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to
commencement of the above captioned action, and ends on June 9, 2021.

(20) The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat., § 559.55.

II. INSTRUCTIONS

Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional document responsive to any request, you shall submit such document
promptly. If an objection is made to any request herein, all documents covered by the request not
subject to the objection should be produced. Similarly, if an objection is made to production of a
document, the portion(s) of that document not subject to objection should be produced with the
portion(s) objected to deleted and indicated clearly.

Each document is to be produced in its entirety even if only a portion of the document is
related to the identified subject matter and without abbreviation, editing, or expurgation and including
all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented
with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
clearly marked to indicate the document to which it corresponds. With the exception of privileged
material, no document or portion thereof should be masked or deleted in any manner. To the extent
possible, documents should be produced in the same order and arrangement as in the file form which
they are taken.

Unless otherwise requested, in lieu of producing original documents, you may produce
photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

 

PAGE| 3 of 5
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.JibraelLaw.com

 
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 4 of 24

upon request. Further, copies of original documents may be submitted in lieu of originals only if they
are true, correct, and complete copies of the original documents, and their submission constitutes a
waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
into evidence in any legal proceeding. Please provide color copies of any document originally
produced in color or containing type, writing, or other marks in any color other than black.

In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
this action or for some other purpose, please state the name and address of the person who removed
the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
of the file. If you choose to withhold from production for inspection and copying on the ground of
privilege or the like, it is requested that you provide the following information: date, type of
document, author, addressee or recipient, present location, custodian, number of pages, general
description, privilege claimed, and any other pertinent information.

Il. PRODUCTION REQUESTS

 

The following documents are requested to be produced. Please contact undersigned
counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
if you are uncertain as to the meaning of a term is or if you need additional information to
understand a request.

(1) Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
the commencement of the above-captioned action.

(2) | Copies of the documents utilized or referenced by Defendant to create or draft the
Collection Letter.

(3) Copies of the documents, including manuals, instructions and guidelines, setting forth the
policies and procedures of debt collection employed by Defendant during the two (2) years

prior to the commencement of the above-captioned action.

(4) A complete copy of any insurance policies covering Defendant for violations of the
FDCPA or FCCPA during the relevant period.

(5) All documents relied or referenced by Defendant in responding to the Interrogatories
propounded on Defendant in the above-captioned action.

(6) Copies of all reports and documents utilized by an expert which Defendant proposes to call
at trial.

(7) All exhibits which Defendant proposes to introduce at trial.

 

PAGE| 4o0f5

LAW OFFICES OF JIBRAEL 8. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 38301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.JibraelLaw.com

 
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 5 of 24

DATED: June 9, 2021

Respectfully Submitted,

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 954-907-1136
Fax: 855-529-9540

COUNSEL FOR PLAINTIFF

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 9, 2021, I electronically filed the foregoing document
with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that the foregoing
document is being served on opposing counsel via e-mail.

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377

 

PAGE | 5 of 5

LAW OFFICES OF JIBRAEL 8. HINDI, PLLC

110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 38301 | Phone (954) 907-1136 | Fax (855) 529-9540

www.JibraelLaw.com

 
Filing FPSGIADSE REF ATR BESOSIEDEAT 16 BAPE OF FSD Boeke BETZEBBR “Page 6 of 2

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

Case No.
SHANNA BYNES,
Plaintiff,
V.
TATE & KIRLIN ASSOCIATES, INC.,
Defendant.
/

 

PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

Plaintiff Shanna Bynes, by and through undersigned counsel, and pursuant to Florida Rules
of Civil Procedure 1.350, and requests Defendant Tate & Kirlin Associates, Inc., to produce for
inspection and copying within thirty (30) days from service the following documents by e-mail to
tom@yjibraellaw.com, or in the event delivery of Defendant's responses and the requested
documents cannot be provided via e-mail, the same may be delivered to The Law Offices of Jibrael
S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

L DEFINITIONS
(1) “Action” shall mean the above captioned matter.
(2) “Any,” “All,” and “each” shall be construed as any, all and each.

(3) | “And” shall mean and/or.

7 Ge 2700 ee 0 ee.

(4) “Concern,” “concerning,” “refer,” “referring,” “relate, relating,” “regard,” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon, or impact the subject matter of the request;

7 Ge 7 4

(5) “Complaint” means the operative Complaint filed in the above captioned action.
(6) “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

(7) | “Communication” or “sent” includes every manner or means of disclosure, transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange

 

PAGE | 1 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/09/2021 06:17:16 PM.****
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 7 of 24

of information, whether orally or by document or whether face-to-face, by telephone, mail,
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

(8) “Defendant,” “you,” and “your” shall mean Tate & Kirlin Associates, Inc., any of its
directors, officers, sales, agents, managers, supervisors, general agents, agents (including
attorneys, accountants, consultants, investment advisors or bankers), employees,
representatives and any other persons purporting to act on their behalf. These defined terms
include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
related entities or any other entity acting or purporting to act on its behalf, including those
who sought to communicate with Plaintiff during the relevant time-period whether by
letter, e-mail, text message, or any other medium, regardless of whether successful or
unsuccessful.

(9) “Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

(10) “Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed, typed,
recorded, electronically or digitally stored, or graphic matter, however produced or
reproduced, in the actual or constructive possession, custody, or control of plaintiff
including, without limitation, all writings, drawings, graphs, charts, photographs,
photographic records, sound reproduction tapes, data compilations (whether tangible or
intangible from which information can be obtained, discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda,
data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 ef seq.

(12) “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seq.

(13) “Including” means: (a) including, but not limited to, or (b) including, without limitation.
Any examples which follow these phrases are set forth to clarify the request, definition or
instruction, not limited to the request, definition or instruction.

(14) “Identify” with respect to natural person, means to give, to the extent known, the person’ s

full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment. Once a person has been

 

PAGE | 2 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 8 of 24

identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

(15) “Or” shall mean and/or.

(16) “Payment” shall include all available methods of funds tender, including but not limited
to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

(17) “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
partnerships, corporations, trust, groups, associations, organizations, governmental
agencies and all other entities.

(18) “Plaintiff or “Plaintiff s” shall mean Shanna Bynes.

(19) “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to
commencement of the above captioned action, and ends on June 9, 2021.

(20) The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

e phrase “as defined by the shall refer to the meaning and/or definition of a
21) The phrase “as defined by the FCCPA” shall refe hi i d/or definiti f
particular word or phrase set forth under Fla. Stat., § 559.55.

Il. INSTRUCTIONS

Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional document responsive to any request, you shall submit such document
promptly. If an objection is made to any request herein, all documents covered by the request not
subject to the objection should be produced. Similarly, if an objection is made to production of a
document, the portion(s) of that document not subject to objection should be produced with the
portion(s) objected to deleted and indicated clearly.

Each document is to be produced in its entirety even if only a portion of the document is
related to the identified subject matter and without abbreviation, editing, or expurgation and including
all appendices, tables, or other attachments. Ifan appendix, table, or other attachment is not presented
with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
clearly marked to indicate the document to which it corresponds. With the exception of privileged
material, no document or portion thereof should be masked or deleted in any manner. To the extent
possible, documents should be produced in the same order and arrangement as in the file form which
they are taken.

Unless otherwise requested, in lieu of producing original documents, you may produce
photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

 

PAGE | 3 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 9 of 24

upon request. Further, copies of original documents may be submitted in lieu of originals only if they
are true, correct, and complete copies of the original documents, and their submission constitutes a
waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
into evidence in any legal proceeding. Please provide color copies of any document originally
produced in color or containing type, writing, or other marks in any color other than black.

In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
this action or for some other purpose, please state the name and address of the person who removed
the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
of the file. If you choose to withhold from production for inspection and copying on the ground of
privilege or the like, it is requested that you provide the following information: date, type of
document, author, addressee or recipient, present location, custodian, number of pages, general
description, privilege claimed, and any other pertinent information.

Il. PRODUCTION REQUESTS

The following documents are requested to be produced. Please contact undersigned
counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
if you are uncertain as to the meaning of a term is or if you need additional information to
understand a request.

(1) Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
the commencement of the above-captioned action.

(2) | Copies of the documents utilized or referenced by Defendant to create or draft the
Collection Letter.

(3) Copies of the documents, including manuals, instructions and guidelines, setting forth the
policies and procedures of debt collection employed by Defendant during the two (2) years
prior to the commencement of the above-captioned action.

(4) A complete copy of any insurance policies covering Defendant for violations of the
FDCPA or FCCPA during the relevant period.

ocuments relied or referenced by Defendant in responding to the Interrogatories
5 All d lied fe d by Defendant i di the In 1
propounded on Defendant in the above-captioned action.

(6) Copies of all reports and documents utilized by an expert which Defendant proposes to call
at trial.

(7)  Allexhibits which Defendant proposes to introduce at trial.

 

PAGE | 4 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.libraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 10 of 24

DATED: June 9, 2021

Respectfully Submitted,

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@yibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 954-907-1136
Fax: 855-529-9540

COUNSEL FOR PLAINTIFF

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 9, 2021, J electronically filed the foregoing document
with the Clerk of the Court using the Florida Courts E-Filing Portal. L also certify that the foregoing
document is being served on opposing counsel via e-mail.

/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377

 

 

PAGE | 5 of 5

LAW OFFICES OF JIBRAEL S. HINDI, PLLC

110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

www.libraelLaw.com
Filing AFD RPAOBUGASTAWPH RASWBE Rey. FI AC OF PLSD Docker UdIZE/IW: “Bage 11 of 24

IN THE COUNTY COURT OF THE BROWARD JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

 

Case No.

SHANNA BYNES,

Plaintiff,
V.
TATE & KIRLIN ASSOCIATES, INC.,

Defendant.

/
PLAINTIFF’S NOTICE OF

SERVING INTERROGATORIES TO DEFENDANT
Plaintiff Shanna Bynes, by and through undersigned counsel, and pursuant to Florida Rules
of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant Tate &
Kirlin Associates, Inc.. Sworn answers to these Interrogatories must be furnished on or before the
30th day after the service of these Interrogatories.
CERTIFICATE OF SERVICE
The undersigned hereby certifies that on June 9, 2021, the foregoing was electronically
filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice
of electronic filing to all counsel of record.
/s/ Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301

COUNSEL FOR PLAINTIFF

 

PAGE | 1 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/09/2021 06:17:16 PM.****
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 12 of 24

(1)
(2)
(3)
(4)

(5)
(6)
(7)

(8)

(9)

(10)

PLAINTIFF’ S FIRST SET OF INTERROGATORIES TO DEFENDANT
DEFINITIONS
“Action” shall mean the above captioned matter.
“Any,” “All,” and “each” shall be construed as any, all and each.

“And” shall mean and/or.

39 Gk 7 Ge 277 ce > Ge 7 Ge

“Concern,” “concerning,” “refer,” “referring,” “relate, relating,” “regard,” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon, or impact the subject matter of the request;

“Complaint” means the operative Complaint filed in the above captioned action.
“Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

“Communication” or “sent” includes every manner or means of disclosure, transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
of information, whether orally or by document or whether face-to-face, by telephone, mail,
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

“Defendant,” “you,” and “your” shall mean Tate & Kirlin Associates, Inc., any of its
directors, officers, sales, agents, managers, supervisors, general agents, agents (including
attorneys, accountants, consultants, investment advisors or bankers), employees,
representatives and any other persons purporting to act on their behalf. These defined terms
include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
related entities or any other entity acting or purporting to act on its behalf, including those
who sought to communicate with Plaintiff during the relevant time-period whether by
letter, e-mail, text message, or any other medium, regardless of whether successful or
unsuccessful.

“Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

“Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed, typed,
recorded, electronically or digitally stored, or graphic matter, however produced or
reproduced, in the actual or constructive possession, custody, or control of plaintiff
including, without limitation, all writings, drawings, graphs, charts, photographs,
photographic records, sound reproduction tapes, data compilations (whether tangible or

 

PAGE | 2 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 13 of 24

intangible from which information can be obtained, discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda,
data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) _“FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.
(12) “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seq.

(13) “Including” means: (a) including, but not limited to, or (b) including, without limitation.
Any examples which follow these phrases are set forth to clarify the request, definition or
instruction, not limited to the request, definition or instruction.

(14) “Identify” with respect to natural person, means to give, to the extent known, the person’ s
full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment. Once a person has been
identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

(15) “Or” shall mean and/or.

(16) “Payment” shall include all available methods of funds tender, including but not limited
to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

(17) “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
partnerships, corporations, trust, groups, associations, organizations, governmental
agencies and all other entities.

(18) “Plaintiff” or “Plaintiff s” shall mean Shanna Bynes.

(19) “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to
commencement of the above captioned action, and ends on June 9, 2021.

(20) The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

 

PAGE | 3 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 14 of 24

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat., § 559.55.
II. INSTRUCTIONS

Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional information responsive to any request, you shall submit the information
promptly. If an objection is made to any interrogatories herein, all information covered by the
interrogatory which is not subject to the objection should be provided.

Information which may be responsive to more than one interrogatory need not be repeated,
however such information should be identified and the interrogatory it was previously responsive to
referenced. All headings herein are included only for organization purposes and should not be
construed as being part of any interrogatory, or as limiting any request in any manner.

If any information requested by these interrogatories is claimed to be privileged or any
interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
based and identify all persons who presently have access to or are aware of the information requested.

Hf. INTERROGATORIES

Interrogatory No.1. Describe, step-by-step, the process which resulted in the Collection Letter
being transmitted to Plaintiff, beginning with the date and method of
transmission of Plaintiff s information to Defendant, e.g., computer tapes
or other media delivered (when, by whom, where and to whom); content
of computer tape or media; data input (where and by whom); computer
entry or other means of directing transmission letters (where and by whom
entry made), letter with debtor information printed (from where and by
whom); letter with debtor information mailed (from where and by whom),
computer tapes or media returned (on what occasion, when, by whom and
to whom).

RESPONSE:

Interrogatory No. 2. Identify by name and contact information the entity and/or vendor used
by Defendant to send, prepare, draft, compile, and/or otherwise transmit
the Collection Letter to Plaintiff. An example of such an entity and/or
vendor is CompuMail, Inc.

RESPONSE:

Interrogatory No.3. Identify each of Defendants practices, policies, and procedures that were
in existence prior to sending Plaintiff the Collection Letter, whereby said
practices, policies, and procedures were reasonably adapted to prevent
Defendant from violating the FCCPA and/or FDCPA as alleged by
Plaintiff.

 

PAGE | 4 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 83301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.dibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3. Entered on FLSD Docket 08/26/2021 Page 15 of 24

RESPONSE:

Interrogatory No. 4. Identify, by name and contact information, all third-party vendors used by
Defendant in the operation and normal course of Defendant organization
within the last two (2) years.

RESPONSE:

Interrogatory No.5. Identify, by name and contact information, the individual within
Defendant s ordination responsible for the use of third-party vendors.

RESPONSE:

Interrogatory No.6. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, that Defendant maintains.

RESPONSE:

Interrogatory No.7. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, that Defendant does not maintain.

RESPONSE:

Interrogatory No. 8. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, maintained by Defendant regarding Plaintiff or the
Debt that are current within one week of the current date.

RESPONSE:

Interrogatory No.9. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, maintained by Defendant regarding Plaintiff or the
Debt that are not current within one week of the current date.

RESPONSE:

 

PAGE | 5 of 6
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE Gth Street, 17th Floor | Ft. Lauderdale, Florida $3301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.-ibraelLaw.com
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 16 of 24

VERIFICATION

Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

Answers to Interrogatories, and that the Answers are true and correct.

 

AFFIANT SIGNATURE

 

PRINTED NAME OF AFFIANT

 

CAPACITY / TITLE OF AFFIANT

BEFORE ME, the undersigned authority, personally appeared

3

who produced as identification , bearing

 

number expiring on who

 

 

did take an oath, who stated that he/she is the person noted above, and that, according to his/her

best knowledge and belief, the forgoing answers are true and correct.

 

 

 

 

 

 

 

 

Sworn to and subscribed before me, this day of , 202
SIGNATURE OF NOTARY
PRINTED NAME OF NOTARY
SEAL OF NOTARY
PAGE | 6 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www.libraelLaw.com
Filing AFD RPAOBUG ASTAWPH RASWBE MeL. BSAC OF PLSD Docker UdI2E/IU: “Bage 17 of 24

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

 

 

Case No.

SHANNA BYNES,

Plaintiff,

CIVIL ACTION SUMMONS

V.
TATE & KIRLIN ASSOCIATES, INC.,

Defendant.

/
SUMMONS

THE STATE OF FLORIDA:

To Each Sheriff of the State:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
this action on Defendant:

Tate & Kirlin Associates, Inc.
2810 Southampton Road
Philadelphia PA 19154

Each defendant is required to serve written defenses to the complaint or petition on Plaintiff s
attomey, Jibrael. S. Hindi, Esq., The Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
before service on Plaintiff s attorney or immediately thereafter. If a defendant fails to do so, a default
will be entered against that defendant for the relief demanded in the complaint or petition.

DATED on: JUN 10 2021

 

   

yy ea d
As Deputy CigtENDA D. FORMAN

 

PAGE | 1 of 2

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/09/2021 06:17:16 PM.****
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 18 of 24

IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this summons is
served on you to file a written response to the attached complaint with the clerk of this court. A
phone call will not protect you. Your written response, including the case number given above and
the names of the parties, must be filed if you want the court to hear your side of the case. If you
do not file your response on time, you may lose the case, and your wages, money, and property
may thereafter be taken without further warning from the court. There are other legal requirements.
You may want to call an attorney right away.

If you do not know an attorney, you may call an attorney referral service or a legal aid
office (listed in the phone book). If you choose to file a written response yourself, at the same time
you file your written response to the court you must also mail or take a copy of your written
response to the “Plaintiff/Plaintiff s Attorney” named below.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
despojado de sus ingresos y propiedades, 0 privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
persona denominada abajo como “Plaintiff/Plaintiff s Attorney” (Demandante o Abogado del
Demandante).

Dated: June 9, 2021
Respectfully Submitted,

/s/ Thomas J. Patti
JIBRAEL S. HINDI, ESQ.
Florida Bar No.: 118259
E-mail: —jibrael@jibraellaw.com
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@yjibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 954-907-1136

COUNSEL FOR PLAINTIFF

 

PAGE | 2 of 2
Filin FBS 9 66083 EEO RPS ODE GS 1d - GONG on FLSD Docket 08/26/2021 Page 19 of 24

ALL PARTIES MUST READ CAREFULLY
STRICT COMPLIANCE IS MANDATORY

IN THE COUNTY COURT IN AND
FOR BROWARD COUNTY, FLORIDA

 

 

 

 

 

Shanna Bynes CASE NO.; COCE21032551
Plaintiff, JUDGE: _ Barner, Florence Taylor (54)
Vv.
UNIFORM ORDER SETTING
> PRETRIAL DEADLINES AND
Tate & Kirlin Associates Inc RELATED REQUIREMENTS
(GENERAL COUNTY CIVIL
CASE)
Defendant.
/
PRETRIAL CONFERENCE:
CALENDAR CALL:

 

(If not checked, dates will be provided at a later time.)

PROJECTED TRIAL PERIOD: _ 12-05-2022 to 12-30-2022

 

NOTE: A firm trial date will be issued when the case is at issue pursuant to Rule
1.400, Fla.R.Civ. P.

NO CONTINUANCES will be granted without Court Order upon prior written

motion setting forth extraordinary cause supported by client’s written consent as
required by Rule 2.545(e).

BY ORDER OF THE COURT the following requirements are imposed on all
parties:

*** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/20/2021 08:19:07 PM.***#*
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 20 of 24

1. REQUIREMENTS OF PRETRIAL ORDER CANNOT BE WAIVED BY
STIPULATION.

Oy DISCOVERY must be served and completed no later than 240 days from the
date of this Order.

3. _ EXPERT WITNESSES names and addresses shall be disclosed by the
Plaintiff no later than 180 days from the date of this Order and by Defendant
no later than 190 days from the date of this Order. No continuances will be
granted because expert witnesses are unavailable for trial, because their
testimony may be preserved by deposition.

PRETRIAL STIPULATION REQUIREMENTS

4. A JOINT PRETRIAL STIPULATION must be filed (XI and, if checked, a
copy delivered to the Court) by all counsel of record no later than 250 days
from the date of this Order. THE COURT DOES NOT ACCEPT
UNILATERAL PRETRIAL STIPULATIONS. It is the responsibility of all
parties to cooperate in good faith in preparation of the Joint Pretrial
Stipulation. FAILURE TO COMPLY WITH THIS REQUIREMENT
WILL RESULT IN SANCTIONS. Any Unilateral Pretrial Stipulation filed
will be sua sponte STRICKEN and sanctions imposed on the party filing it.
Failure to file a complete Joint Pretrial Stipulation, including witness lists,
exhibit lists, jury instructions and verdict forms (if a jury trial has been
timely demanded), will result in postponement of the trial, and/or sanctions
including dismissal and/or default. If either party delays the preparation of
the Joint Stipulation, a motion describing the delay must be immediately
filed with the Clerk of Court and brought to the Court’s attention prior to the
deadline.

The Stipulation must be a single, unified submission and must contain the
following information in separately numbered paragraphs or sections:

a. Concise, impartial statement of the facts of case.
b. List of any stipulated facts requiring no proof at trial.

c. Statement of disputed issues of law and fact to be tried.
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 21 of 24

d. _—_ Exhibits shall be listed by number and specific description on a
separate schedule attached to the stipulation. Generic descriptions of
exhibits will be stricken. Any evidentiary objections to any exhibit of
an opposing party shall be delineated with specificity.

e. Witnesses', including "rebuttal" or "Impeachment" witnesses, names
and addresses shall be listed by name numerically on a separate
schedule attached to the stipulation. Witnesses MUST be listed by
actual NAME of the witness, and not designation (i.e., use of such
designations as “Corporate Representative,” “Records Custodian,”
and “Adjuster” standing alone is insufficient). All expert witnesses
shall be so designated. Only those witnesses listed by NAME shall be
permitted to testify at trial.

f. Agreed jury instructions and disputed jury instructions must be filed
as part of the pretrial stipulation if a jury trial has been timely
demanded. Disputed instructions shall be identified as to the party

that proposed the instruction (KI and, if checked, copies of any
statutory citations and/or case law pertaining to the proposed
instructions).

g. Agreed verdict form or disputed verdict forms must be filed as part of
the pretrial stipulation if a jury trial has been timely demanded.

5. Failure to file a complete unified Pretrial Stipulation, including jury
instructions and verdict forms if a jury trial has been timely demanded, will
result in sanctions including dismissal and/or default.

6. At trial the parties shall be STRICTLY LIMITED to exhibits and
witnesses disclosed and objections reserved in the pretrial stipulation. A
party desiring to use an exhibit, examination or test result, or witness
discovered after the deadlines set forth in this Order must immediately, upon
discovery, notify all other counsel and the Court by written motion. Use of
the exhibit, examination or test result, or witness may be allowed for
extraordinary cause shown or to prevent manifest injustice.
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 22 of 24

MEDIATION AND ARBITRATION

7. (QO Applicable if checked): MEDIATION: Simultaneously herewith, the

parties are being referred to mandatory mediation, which shall be completed
within 270 days of the date of this Order.

8. (CO Applicable if checked): ARBITRATION: Simultaneously herewith, the
parties are being referred to mandatory non-binding arbitration, which shall
be completed within 275 days of the date of this Order.

9. FAILURE TO MEDIATE OR ARBITRATE IN GOOD FAITH OR TO
ATTEND THE PRETRIAL CONFERENCE MAY RESULT IN
DISMISSAL OR DEFAULT.

REQUIREMENTS RELATED TO PRETRIAL CONFERENCE

IF A PRETRIAL CONFERENCE DATE HAS BEEN SET IN THIS ORDER

ABOVE, OR IF THIS BOX KI IS CHECKED, THE FOLLOWING PROVISIONS
WILL APPLY:

10. MOTIONS FOR SUMMARY JUDGMENT will NOT be heard at the

pretrial conference or at the time of trial (XI but, if checked, must be heard
no later than ten (10) days prior to the pretrial conference.)

11. (& Applicable if checked): Prior to the pretrial conference, the Court must
have ruled on all motions previously filed, with the exception of motions in
limine. In the absence of good cause for failure to set such motion for
hearing, the Court may deem the motion waived or abandoned without
further notice or hearing.

12. Motions in Limine must be heard at least five (5) days prior to the date of
trial.
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 23 of 24

13. ALL DAUBERT related issues (Fla. Stat. §90.702) shall be noticed and
heard — or agreed to by the parties — no later than two weeks before the
pretrial conference. FAILURE TO DO SO SHALL CONSTITUTE A
WAIVER AT TRIAL OR ANY DAUBERT RELATED EVIDENCE
OBJECTION OR ISSUE.

14. ALL EXHIBITS MUST BE BROUGHT TO THE PRE-TRIAL
CONFERENCE FOR PRE-MARKING. Any exhibit either party desires to
use at trial exceeding four (4) pages in length must be consecutively
paginated (by Bates-stamp method or otherwise). Any exhibit not meeting
this requirement will not be allowed for use at trial.

15. At the time of the pretrial conference, the parties shall further be prepared to
discuss all the items set forth in Fla. R. Civ. P. 1.200(b).

DONE AND ORDERED in chambers at Broward County, Florida on

July 20, 2021
RCEEERC 075 50. 2 21 8: 19 PM

COCE21032551 07-20-2021 8:19 PM

COUNTY COURT JUDGE

 

 

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator, Room
20140, 201 S.E. Sixth Street, Fort Lauderdale, Florida 33301, 954-831-7721 at
least 7 days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled appearance is less
than 7 days; if you are hearing or voice impaired, call 711.
Case 0:21-cv-61812-WPD Document 1-3 Entered on FLSD Docket 08/26/2021 Page 24 of 24

Copies furnished:

Dean Gassert, Email : dean@jibraellaw.com
Thomas John Patti Ill, Email : tom@jibraellaw.com
Thomas John Patti III, Email : jibrael@jibraellaw.com
Thomas John Patti Ill, Email : bryon@jibraellaw.com
